Citation Nr: 0621399	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as due to Agent Orange exposure.
 
2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The medical evidence of record does not relate multiple 
myeloma to active military service or to Agent Orange 
exposure.

2.  The medical evidence of record does not show hypertension 
is related to service.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active military service, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for multiple myeloma and hypertension, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claims for entitlement to 
service connection, an April 2003 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because neither issue 
was appealed and because the preponderance of the evidence is 
against service connection for multiple myeloma and 
hypertension.  See Dingess /Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Although the veteran was not provided with 
hypertension or multiple myeloma VA examinations, none was 
required.  A medical examination or opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Here, as will be discussed below, the 
evidence of record does not indicate a current diagnosis of 
multiple myeloma or any relationship between hypertension and 
active military service.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.



Service connection for hypertension

The veteran claims entitlement to service connection for 
hypertension, asserting that he was diagnosed with 
hypertension in 1985.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records from July and October 1985 assessed 
rule out hypertension.  In July 1985, the veteran underwent a 
five-day blood pressure check.  In January 1985, the veteran 
reported with complaints of chest pain and shortness of 
breath, and underwent a five-day blood pressure check.  On a 
February 1986 report of medical history, the veteran noted 
that he had high blood pressure.  On that report, an examiner 
noted the veteran's blood pressure was "normal."  The 
veteran's separation examination was negative for high blood 
pressure and hypertension.

In a September 1986 VA Agent Orange examination, an examiner 
noted there was no heart disease or hypertension.  A February 
1995 VA medical record diagnosed hypertension.  VA medical 
records from February 1999, May 1999, August 1999, September 
1999, November 1999, February 2000, March 2000, June 2000, 
November 2000, December 2000, January 2002, May 2002, October 
2003, and August 2004 indicated either an assessment or 
impression of hypertension. 

A September 2004 letter from a private physician indicated 
that the veteran had high blood pressure.

The Board finds that the veteran is not entitled to service 
connection for hypertension.  The evidence of record shows 
that hypertension was not diagnosed within one year of 
service discharge.  See 38 C.F.R. § 3.309.  A VA examiner 
specifically found there was no hypertension two months after 
service discharge.  Although service medical records 
contained two notations of "rule out hypertension," and the 
veteran's blood pressure was followed at least twice during 
service, high blood pressure or hypertension was not 
diagnosed during service and the separation examination was 
negative for high blood pressure or hypertension.  The 
evidence of record does not indicate a hypertension diagnosis 
until February 1995, approximately nine years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology or accounted for 
the time period for which there was no clinical documentation 
of disorder).  Moreover, the medical evidence of record does 
not suggest a nexus between hypertension and military 
service.  See Hickson, 12 Vet. App. at 253 (holding that to 
establish service connection there must be medical evidence 
of a nexus between the claimed in-service injury and the 
current disability).  Accordingly, the veteran is not 
entitled to service connection for hypertension.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for multiple myeloma

The veteran seeks service connection for multiple myeloma 
and/or IgA monoclonal gammopathy, to include as due to 
inservice Agent Orange exposure.  


A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

The Board notes that the veteran served in Vietnam and was 
awarded the National Defense Service Medal, Combat 
Infantryman Badge, Vietnam Campaign Medal, Vietnam Cross of 
Gallantry with Palm, Vietnam Service Medal with one Bronze 
Star, Overseas Service Ribbon, and Good Conduct Medal.  This 
evidence confirms that the veteran served in Vietnam and is 
presumed to have been exposed to Agent Orange.  Thus, the 
issue is whether the veteran has a disease or injury eligible 
for presumptive service connection.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

Service medical records are negative for any findings of 
multiple myeloma or IgA monoclonal gammopathy.

A January 2002 VA medical record indicated a prior diagnosis 
of monoclonal gammopathy.  An April 2002 VA urgent care note 
indicated a tentative appointment with hematology for a 
diagnosis of multiple myeloma.  A May 8, 2002 VA skeletal 
survey impression was that there was no evidence of discrete 
lytic or blastic lesions that would suggest melanoma.  A May 
8, 2002 VA bone survey impression was possible multiple 
myeloma.  It was noted there was no evidence of discrete 
lytic or blastic lesions that would suggest melanoma. 

A May 10, 2002 VA radiology report found that the loss of 
signal intensity in the C4 vertebral body was suspicious for 
involvement by the known tumor, multiple myeloma.  The 
examiner noted that the current study, compared with a prior 
March 2000 study, revealed no alteration in the general 
appearance of enhancement of the vertebral bodies or the 
epidural space.  The impression was no abnormal enhancement 
or destructive process consistent with the veteran's multiple 
myeloma.  The study revealed no alteration or indication of a 
metastasis or multiple myeloma with magnetic resonance 
diagnostic criteria.

A May 10, 2002 VA magnetic resonance imaging report indicated 
that there was no abnormal enhancement or destructive process 
consistent with the veteran's multiple myeloma, and the study 
did not reveal any alteration or indication of a metastic 
multiple myeloma disease give the criteria of imaging.  A May 
16, 2002 VA hematology outpatient note indicated the veteran 
had IgA monoclonal gammopathy and no known history of 
malignancy.  The assessment included multiple myeloma, 
amyloid, as well as other paraproteinemias in differential. 

A June 12, 2002 VA neurosurgery progress note indicated 
recent abnormal laboratory studies were suggestive of 
multiple myeloma.  A June 13, 2002 VA record assessed IgA 
monoclonal gammopathy of undetermined significance.  The 
examiner found that the veteran did not meet the criteria for 
multiple myeloma.  A July 2002 VA record diagnosed amyloid.  
An April 2003 VA medical record indicated that the veteran 
had IgA gammopathy and amyloidosis.  

A July 2003 private medical record indicated the veteran 
reported a history of multiple myeloma.  

A letter from a VA physician, received by VA in September 
2004, indicated that the veteran was being treated for IgA 
monoclonal gammopathy with amyloidosis.

A September 2004 letter from a private physician indicated 
that the veteran had monoclonal gammopathy and amyloidosis.

The evidence of record is against the veteran's claim for 
presumptive service connection.  Although multiple myeloma is 
eligible for presumptive service connection, and VA medical 
records from May and June 2002 suggested the possibility of 
multiple myeloma, a VA examiner in June 2002, specifically 
noted that the veteran did not meet the criteria for multiple 
myeloma.  Accordingly, presumptive service connection for 
multiple myeloma is not warranted.

To the extent the veteran is claiming presumptive service 
connection for amyloidosis or IgA monoclonal gammopathy, the 
Board notes that neither disorder is listed as a disability 
that warrants presumptive service connection.  See 38 C.F.R. 
§ 3.309(e).  Moreover, amyloidosis is specifically not 
eligible for presumptive service connection due to Agent 
Orange.  See 68 Fed. Reg. 27630-27641; 67 Fed. Reg. 42600; 66 
Fed. Reg. 2376; 64 Fed. Reg. 59232.  Accordingly, presumptive 
service connection for amyloidosis and IgA monoclonal 
gammopathy is not warranted.

Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  As noted above, in 
order to establish service connection, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson, 12 Vet. App. at 253.  

The Board finds that the evidence of record is also against 
direct service connection for multiple myeloma, amyloidosis, 
or IgA monoclonal gammopathy.  First, as noted above, a VA 
examiner in June 2002 specifically noted that the veteran did 
not meet the criteria for multiple myeloma.  Second, service 
medical records are negative for any findings of multiple 
myeloma, amyloidosis, or IgA monoclonal gammopathy, and the 
earliest diagnoses of amyloidosis or IgA monoclonal 
gammopathy were not until 2002, at least 15 years after 
service discharge.  See Mense, 1 Vet. App. at 356.  Third, 
the evidence of record does not demonstrate a relationship 
between any multiple myeloma, amyloidosis, or IgA monoclonal 
gammopathy and active military service.  See Hickson, 12 Vet. 
App. at 253.  Accordingly, direct service connection for 
multiple myeloma, amyloidosis, or IgA monoclonal gammopathy 
is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for multiple myeloma is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


